             Case 3:20-cv-00917-HZ                               Document 1-1          Filed 06/05/20                    Page 1 of 1


                             (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)




            (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)




  (Firm Name, Address, and Telephone Number)                                                 (If Known)




                          (Place an X in One Box Only)                                                                                 (Place an X in One Box for Plaintiff
                                                                           (For Diversity Cases Only)                                      and One Box for Defendant)

                          (U.S. Government Not a Party)                                                                            or


                                                                                                                                   and
                          (Indicate Citizenship of Parties in Item III)




                (Place an X in One Box Only)




(Place an X in One Box Only)


                                                                                                 (specify)
                                                                          (Do not cite jurisdictional statutes unless diversity)




                       (See instructions):
